DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 66-76), Species A, and Species 3, in the reply filed on 11/28/2022 is acknowledged.
Applicant cancelled claims 49-65, and 77-78 in response to the Restriction/Election requirement and added new claims 79-83.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Claim 74 recites “a control mechanism configured to move the deployment element relative to the housing to release the suture from the opening of the housing”.  This limitation is interpreted to invoke 112(f) because the term control mechanism is a nonce term and is modified by function without any associated structure in the claim.  


Claim Objections
Claim 66 is objected to because of the following informalities:  the claim recites the term “direct” in line 3 and should read as “direction”.  Appropriate correction is required.
Claim 66 is objected to because of the following informalities:  the claim recites the term “configured” in line 4 and should read as “configuration”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 66-76 and 79-89 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0044410 A1 to Argentine et al. (hereinafter “Argentine”).
Regarding claim 66, Argentine discloses (see abstract; Figs. 12-20H; and [0056]-[0081]) a kit, comprising: a suture (304, Figs. 13A-B) including a set of legs (322, 324) and a tail (320) coupled to the set of legs (see Fig. 13B and [0058]), the suture configured to transition from a flattened configuration (Fig. 13B) in which the tail extends in a direct opposite to the direction of the set of legs (see Fig. 13B and [0057]-[0059]) to a curved configured (Fig. 13A) in which the tail and the set of legs are curved (see Fig. 13A and [0057]-[0059]), the set of legs having distal ends that terminate in sharpened tips (330, see Figs. 13A-B)) that are configured to penetrate through a portion of a graft and a vessel wall adjacent to the portion of the graft (see [0058] and [0033]); and a suture delivery system (300) including: a housing (350) configured to contain the suture in the flattened configuration (see [0060]-[0062]), the housing defining an opening (380) for releasing the suture from an interior of the housing such that the suture can automatically transition from the flattened configuration into the curved configuration (see Fig. 20D and [0062]/[0076]); and a deployment element (352) having a distal portion slidably disposed in the housing (see [0060]), the distal portion of the deployment element having a surface (408) configured to interface with the suture along an entire length of the suture (see [0063]-[0067]), the housing and the deployment element configured to collectively constrain the suture in the flattened configuration until the suture is released through the opening of the housing, the deployment element slidable to release the suture from the opening of the housing (see [0073]-[0078] and Figs. 20A-H).
Argentine further discloses (claim 67) wherein the set of legs and the tail are configured to exert forces in opposite directions when the suture is in the curved configuration such that the set of legs and the tail are configured to hold the portion of the graft and the vessel wall relative to one another (see Figs. 13A-B, [0056]-[0059], & [0080]); (claim 68) wherein the sharpened tips of the suture are configured to curve and penetrate through the portion of the graft and the vessel wall while exiting from the opening of the housing (see Figs. 13A-B, [0056]-[0059], & [0080]); (claim 69) wherein the suture in the curved configuration is configured to form an annular loop (as shown in Fig. 13A), and at least a portion of the tail is configured to be disposed within the annular loop when the suture is in the curved configuration (see Fig. 13A, side 332 is considered part of the tail since it is in neck region 328 which is distinct from staple region 326, as per [0059], and is shown within the annular loop); (claim 70) wherein the deployment element includes a set of formations (410/412) on the distal portion of the deployment element, the set of formations defining first and second regions each for receiving a leg of the set of legs and a third region (406) for receiving the tail of the suture (see Fig. 15 and [0064]); (claim 71) wherein the set of formations includes a set of smaller ridges that extend parallel to one another and a larger ridge that is disposed proximal of the set of smaller ridges  (see Fig. 15 and [0064]); (claim 72) wherein, when the suture is disposed within the housing and constrained at least partially by the distal portion of the deployment element, the set of two legs of the suture are disposed on opposite sides of the larger ridge and the tail of the suture is disposed between the set of smaller ridges (see Fig. 15 and [0063]-[0066]); (claim 73) wherein the set of legs and the tail of the suture are configured to generate a clamping or tightening force when the suture is in the curved configuration (see Figs. 13A-B, [0056]-[0059], & [0080]); (claim 74) wherein the suture delivery system further includes a control mechanism ("actuator or handle", see [0074], which is an equivalent to the control mechanisms disclosed in Applicant's spec. as corresponding under 112(f) to the claimed function, which  is "any suitable trigger or activation device, such as, for example, a lever, a button, a wheel, a slider, etc" as per [0067]) configured to move the deployment element relative to the housing to release the suture from the opening of the housing (see [0074]-[0075]), the deployment element having a distal end that is free-floating within the housing and a proximal end that is coupled to the control mechanism via an elongate shaft (see [0073]-[0075]); (claim 75) a biasing mechanism (314) fully capable of expanding to press the opening of the housing against a suture site (see Fig. 12 and [0056]); (claim 76) wherein the biasing mechanism when expanded forms an asymmetrical shape  (as shown in Fig. 12) in which a first side of the biasing mechanism facing away from the housing is bowed outward (links 464 and 466) while a second side of the biasing mechanism facing the housing (468) is substantially flat (see Fig. 12 and [0069]-[0070]); (claim 79) wherein the housing of the suture delivery system has a distal end that is coupled to an introducer tip (312, see Fig. 20A) and a proximal end that is disposed around the deployment element (see Fig. 20A and [0071]-[0073]); (claim 80) wherein the elongate shaft is a first elongate shaft, the suture delivery system further including: a catheter (310) defining a lumen (see Fig. 12); and a second elongate shaft (306) coupled to an introducer tip (312), the first and second elongate shafts disposed concentrically within the lumen of the catheter (see Figs. 12 and 20A); (claim 81) wherein the suture delivery system further includes: a third elongate shaft (additional body connected to fifth link 470 for manipulation by treating clinician, see [0070]); and a biasing mechanism (312) fully capable of expanding to press the opening of the housing against a suture site (see Fig. 12 and [0056]), the biasing mechanism having a distal end (462) coupled to the introducer tip (as shown in Fig. 12) and a proximal end (470) coupled to the third elongate shaft (see [0070]), the third elongate shaft disposed concentrically with the first and second elongate shafts within the lumen of the catheter (see [0070]); (claim 82) wherein the third elongate shaft can be moved relative to the introducer tip to expand the biasing mechanism (see Fig. 12, [0056], and [0069]-[0070]); (claim 83) when the biasing mechanism is expanded, the control mechanism is configured to move the deployment element to release the suture from the opening of the housing such that the suture is directed through the portion of the graft and the vessel wall (see Fig. 20D and [0080]); (claim 84) wherein the suture delivery system further includes a locking mechanism configured to lock movement of the control mechanism until the biasing mechanism has been expanded (see [0056] and [0069]-[0070]); (claim 85) wherein the set of legs of the suture has proximal ends that are joined together (via bridge 320) such that the set of legs form a U-shaped structure (see Fig. 13B); (claim 86) wherein the housing of the suture delivery system includes a bearing material (432) disposed inside the housing near the opening such that suture can slide along the bearing without damaging the housing when being released from the housing (see Fig. 20D, [0065]-[0067] & [0078]); and (claim 87) wherein the distal portion of the deployment element has a ribbon-shaped structure (see Fig. 20D, near #352); (claim 88) wherein the biasing element is formed of a plurality of braided wires (see [0069], braided mesh); (claim 89) wherein the first side of the biasing mechanism is configured to bow out radially away from the housing up to about 270 degrees relative to a longitudinal axis of the elongate shaft (see Fig. 12, [0056] and [0069]-[0070]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771